IN THE
                       TENTH COURT OF APPEALS

                              No. 10-07-00281-CV

FLYING DIAMOND-WEST MADISONVILLE
LIMITED PARTNERSHIP, SOL LEVINE, AND
MARDAN ENERGY CORPORATION,
                                                       Appellants
v.

GW PETROLEUM, INC., GREAT WESTERN
ONSHORE, INC., FORCENERGY ONSHORE, INC.,
CASCADE ENERGY CORPORATION, FAULCONER
1996 LLC, GULFWEST OIL COMPANY, AND
GULFWEST OIL & GAS COMPANY,
                                    Appellees


                        From the 278th District Court
                           Madison County, Texas
                            Trial Court No. 6354


                        MEMORANDUM OPINION


      Appellants, Flying Diamond-West Madisonville Limited Partnership, Sol Levine,

and Mardan Energy Corporation filed a notice of appeal on September 13, 2007. This

Court issued its opinion and judgment affirming in part and reversing in part on
August 26, 2009. A motion for rehearing was filed on September 11, 2009. This Court

referred this cause to mediation on October 7, 2009.

       Appellants and Appellees now jointly seek a dismissal of this appeal because the

parties have settled their dispute in mediation and they no longer wish to pursue the

appeal. The parties have agreed that the costs of appeal should be borne by the party

incurring them.

       Therefore, we withdraw the prior judgment entered in this cause dated August

26, 2009. The opinion of the Court issued on August 26, 2009 is not withdrawn. TEX. R.

APP. P. 42.1(c).

       Accordingly, this appeal is dismissed and the court costs are assessed against the

party incurring them. TEX. R. APP. P. 42.1. The motion for rehearing is denied as moot.



                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed April 14, 2010
[CV06]




Flying Diamond-West Madisonville Ltd. Partnership v. GW Petroleum, Inc.            Page 2